UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1933



JAMSHID FARSHIDI,

                                              Plaintiff - Appellant,

          versus


NORFOLK STATE UNIVERSITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-03-56-2)


Submitted:   December 3, 2003               Decided:   July 27, 2004


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamshid Farshidi, Appellant Pro Se.  Guy Winston Horsley, Jr.,
Martha Murphey Parrish, Assistant Attorneys General, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dr. Jamshid Farshidi appeals from the district court’s

order granting summary judgment to Defendant on his Title VII, due

process, and state law claims.    We have reviewed the record and

find no reversible error.    Accordingly, we deny Dr. Farshidi’s

motion for appointment of counsel and affirm on the reasoning of

the district court.   See Farshidi v. Norfolk State Univ., No. CA-

03-56-2 (E.D. Va. filed July 9, 2003 & entered July 10, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -